
	

113 HR 1971 IH: To direct the Secretary of Defense to provide certain TRICARE beneficiaries with the opportunity to retain access to TRICARE Prime.
U.S. House of Representatives
2013-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1971
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2013
			Mr. Kline (for
			 himself and Mr. Thornberry) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to provide certain
		  TRICARE beneficiaries with the opportunity to retain access to TRICARE
		  Prime.
	
	
		1.Future availability of
			 TRICARE Prime for certain beneficiaries enrolled in TRICARE PrimeSection 732 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1816) is
			 amended—
			(1)by redesignating
			 subsection (b) as subsection (c); and
			(2)by inserting the
			 following new subsection:
				
					(b)Access to
				TRICARE Prime
						(1)One-time
				electionSubject to paragraph
				(3), the Secretary shall ensure that each affected eligible beneficiary who is
				enrolled in TRICARE Prime as of September 30, 2013, may make a one-time
				election to continue such enrollment in TRICARE Prime, notwithstanding that a
				contract described in subsection (a)(2)(A) does not allow for such enrollment
				based on the location in which such beneficiary resides. The beneficiary may
				continue such enrollment in TRICARE Prime so long as the beneficiary resides in
				the same ZIP code as the ZIP Code in which the beneficiary resided at the time
				of such election.
						(2)Enrollment in
				TRICARE StandardIf an
				affected eligible beneficiary makes the one-time election under paragraph (1),
				the beneficiary may thereafter elect to enroll in TRICARE Standard at any time
				in accordance with a contract described in subsection (a)(2)(A).
						(3)Residence at
				time of electionAn affected
				eligible beneficiary may not make the one-time election under paragraph (1) if,
				at the time of such election, the beneficiary does not reside in a ZIP code
				that is in a region described in subsection
				(c)(1)(B).
						.
			
